EorB, C. J:—
The rule is that as soon as the calendar is published and announced by the ' Court, subpoenas should be issued for the witnesses, and unless this is done, the party takes the risk of being guilty of laches.
The calendar was made out in this case on Tuesday afternoon April 5th, yet the announcement was not made until Wednesday morning April 6th, after court convened. It is agreed here that this witness went to Philadelphia at eight o’clock a. m. April 6th, and therefore he could not have been served after the calendar was announced.
Under the circumstances, the plaintiff has brought himself within the rule. We. therefore order the case continued to the October term under a peremptory rule.